Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 1, 3 and 5-7 are currently under examination. Claims 10, 13, 16, 18, 20-21, and 23-24 are withdrawn from consideration. Claims 1 and 5 are amended. Claims 2, 4, 8-9, 11-12, 14-15, 17, 19, 22 and 25-28 have been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 103(a) as being unpatentable over Matsunaga et al. (EP 2221320 A1, submitted by applicants in IDS), 
New grounds of rejections are set forth below.
New Grounds of Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b). 

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 1, 3 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 14-19 and 23-25 of US 10, 633, 464 B2, and in view of Matsunaga et al. (EP 2221320 A1).
Although the conflicting claims are not identical, they are not patentably distinct from each other. ‘463 teaches a non-phthalate catalyst comprising an internal electron donor with dicarboxylate, an external donor, MgCl2, a compound having the titanium and a compound having alkylaluminum.
Although ‘464 does not specifically disclose cyclic diester, Matsunaga et al. teach a catalyst composition for olefin polymerization comprising cyclohexane-1, 2-dicarboxylate (applicant’s elected cyclohexane dicarboxylate). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to combine the cyclohexane-1, 2-dicarboxylate of Matsunaga et al. with the catalyst taught by ‘463 to obtain the invention, motivated by the fact that it can be expected that preparation of an olefin polymer excellent not only in molding properties such as high-speed stretchability and high-speed moldability but also in rigidity becomes possible ([0040]-[0043]). 
Since both of ‘464 and Matsunaga et al. teach Ziegler-Natta catalyst supported with an alumina, one would have a reasonable expectation of success.
Response to Arguments
With regards to the previous Grounds of Rejection

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732